am the @Hniteh étatea (it 111‘ ntfeheral (Elaine;

No. 12-435
(Filed: November 24, 2015) FILED
************************** 
MATTHEW 0 WARD : U'S' COURT Otis
plaintiff, , a: Military Pay;FlEr% dill—ogli-Ilfiorney
* Referral Program.
v. *
*
THE UNITED STATES, *
Defendant. *
at:
**************************

Matthew 0. Ward, Tallahassee, F L, pr_o E.

Benjamin C. Mizer, Robert E. Kirschman Jr., Donald E. Kinner, and William P. Raye],
U.S. Department of Justice, Civil Division, Commercial Litigation Branch, PO. Box 480, Ben
Franklin Station, Washington, DC. 20044, for Defendant.

 

ORDER REFERRING PRO S_E PLAINTIFF TO PRO BOND/ATTORNEY REFERRAL
PILOT PROGRAM

WILLIAMS, Judge.

This matter comes before the Court on Defendant’s motion to dismiss for failure to
prosecute. Defendant’s motion to dismiss is denied, as the Court is referring this pr_o E case to
the Court of Federal Claims Bar Association Pro Bono/Attorney Referral Pilot Program for the
possible representation of Plaintiff by counsel.

Background and Procedural History

Plaintiff pig so Matthew Ward served as a Captain in the United States Army Judge
Advocate General Corps from December 23, 2002, until his medical discharge on July 4, 2006.
First Am. Compl. 2; Def.’s Mot. to Dismiss App. 4. Plaintiff was deployed to Iraq in May of
2003, and was stationed at Fort Carson, Colorado, at the time of his discharge, where he served
as an attorney for the Trial Defense Service. Def.’s Mot. for J. on the AR 3.

On May 2, 2006, a Medical Evaluation Board (“MEB”) found that Plaintiff failed Army
retention standards due to severe gastroesophageal reﬂux disease (“GERD”), and recommended
that Plaintiff be referred to a Physical Evaluation Board (“FEB”) to determine Plaintist ﬁtness

for duty. First Am. Compl. Exs. 1-2. In the MEB’s narrative summary, the examining physician
noted that Plaintiff indicated some symptoms had started as early as 2000, prior to Plaintiff‘s
enlistment date, but that his symptoms worsened in May of 2003, prior to Plaintiffs deployment

to Iraq. Li. at Ex. 2.

On May 10, 2006, the PEB found that Plaintiff’s condition pre-dated his enlistment in the
Army and had followed a normal course of progression, and recommended that Plaintiff be
discharged without disability beneﬁts. Q at Ex. 4. On DA Form 199, Physical Evaluation
Board (PEB) Proceedings, Plaintiff indicated his concurrence with the PEB’s ﬁndings and
waived his right to a formal hearing, by checking an entry stating “I concur and waive a formal
hearing of my case.” 1d,

Plaintiff was medically discharged from the Army on July 4, 2006, without being granted
disability severance pay or beneﬁts. Plaintiff ﬁled his complaint in this Court on July 18, 2012,
alleging that the Army should have granted him a 60% disability retirement due to his
gastrointestinal issues, and a 50% disability retirement based on Post Traumatic Stress Disorder.
First Am. Compl. 10. Plaintiff requests that this Court “[ejnjoin the Army’s decision to
discharge [him] without retirement beneﬁts,” and that he be awarded disability retirement pay
and beneﬁts. I_d. at 11.

Defendant ﬁled its motion for judgment on the administrative record on September 4,
2012, and argued that Plaintiff waived his right to judicial review of the PEB’S ﬁndings by
voluntarily waiving his right to undergo a formal PEB review. Defendant also argued that the
PEB’s decision was rational, legal, and supported by substantial evidence.

On October 9, 2012, Plaintiff ﬁled an unopposed motion requesting that the Court stay
proceedings in this matter to allow him to seek administrative relief before the Army Physical
Disability Review Board (“APDRB”) and/or the Army Board for Correction of Military Records

(“ABCMR’). The Court granted Plaintiff s motion.

On October 22, 2013, this Court entered an order requiring the parties to ﬁle a joint status
report on November 22, 2013, and eVery 60 days thereafter, to advise the Court of the progress
of the administrative proceedings. The parties ﬁled a joint status report on November 21, 2013,
reporting that the ABCMR denied Plaintiffs request in October 2013, and that Plaintiff was
planning to seek reconsideration of the ABCMR’S ruling.

On January 22, 2014, the parties ﬁled a second joint status report, which stated that
Plaintiff was gathering additional medical records, as well as his military medical records, and
was still planning on seeking reconsideration of the ABCMR’S decision.

In the parties’ third joint status report, ﬁled on March 20, 2014, the parties informed the
Court that the VA was using Plaintiff’s records to review an unidentiﬁed “claim” that Plaintiff
had ﬁled in July of 2013, and anticipated using these records until either June or July of 2014.
The parties represented that once the VA’s review was complete, the agency would comply with
Plaintiff’ 3 December, 2013 request for his military medical records, and Plaintiff would then ﬁle
his request for reconsideration with the ABCMR. Two subsequent joint status reports, ﬁled on
May. 19, 2014, and July 18, 2014, were identical to the March report.

On November 17, 2014, the parties ﬁled their sixth joint status report, which indicated
that Plaintiff was seeking additional time to determine if he had any further administrative
remedies available, as his time to request a reconsideration by the ABCMR had run out. It is
unclear whether the VA provided Plaintiff with his military medical records prior to Plaintiffs
October 9, 2014 deadline to ﬁle his request for reconsideration with the ABCMR.I On January
12, 2015, the Court issued a scheduling order requested by the parties, providing that Plaintiffs
motion for judgment on the administrative record would be due by February 12, 2015.

On March 27, 2015, as neither party had yet ﬁled a motion for judgment on the
administrative record, the Court entered an order requesting that the parties ﬁle a joint status
report by April 15, 2015. In this order the Court recognized that the January 12, 2015 scheduling
order that had been sent to Plaintiff had been returned, but that a second copy of that order, sent
to an alternate address on January 22, 2015, had not been returned.

On April 15, 2015, the parties ﬁled a joint status report. In this report, Defendant
represented that Plaintiff had failed to ﬁle his motion for judgment on the administrative record
because Plaintiff had been “struggling with Post Traumatic Stress Disorder and depression and is
having a difﬁcult time getting out of bed, concentrating, or accomplishing anything. [Plaintiff]
also represents that he has experienced family and financial difﬁculties during the last several
months.” Joint Status Report 1 (Apr. 15, 2015). Defendant requested that Plaintiff be given until
July 15, 2015, to ﬁle his motion, as Plaintiff did not “anticipate completing an adequate motion
for judgment on the administrative record in the foreseeable future,” and was attempting to seek
counsel.

On April 21, 2015, this Court entered an order amending its scheduling order and
granting Defendant’s request that Plaintiff be given until July 15, 2015, to ﬁle" his motion for
judgment on the administrative record. The Court also directed the Clerk of the Court to provide
Plaintiff with a list of attorneys admitted to the Court of Federal Claims who were willing to take
on military-related cases pro bono. It is unclear whether Plaintiff received this list, or whether
the list was sent to Plaintiff 5 original address or alternate address.

On May 1, 2015, the Court of Federal Claims launched a new pro bono attorney referral
program. Under this program, the assigned judge may refer a pro. E litigant’s case for possible
representation. At the outset, the litigant’s consent must be obtained. Once consent is given, the
assigned judge may issue an order directing the Clerk of the Court to coordinate possible
representation with the Court of Federal Claims Bar Association, and staying the case for 60
days, to allow for the identiﬁcation of possible counsel.

Conclusion

The Court hereby refers this case to the Court of Federal Claims Bar Association Pro
Bone/Attorney Referral Pilot Program for the potential representation of Plaintiff by counsel.

1 Plaintiffs medical records were ﬁled as part of the Supplemental Administrative Record

on January 12, 2015.

 

 

 

On or before January 8, 2016, Plaintiff shall ﬁle a notice indicating whether he consents
to referral of this case to the Court of Federal Claims Bar Association Pro Bone/Attorney
Referral Pilot Program.

In the event that Plaintiff consents to such referral, the Court makes no representation that
the Bar Association will be successful in identifying possible counsel, Plaintiff is not obligated to
engage any particular attorney, nor is an attorney obligated to represent Plaintiff. The Court does
not endorse representation by any individual attorney. All decisions concerning representation,
if any, will be by mutual agreement between Plaintiff and an attorney.

Defendant’s motion to dismiss for failure to prosecute is DENIED.

Cb:

 

MARY LEN COSTER WILLIAMS
Judge